Citation Nr: 1455453	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from May 1971 to February 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board in the March 2009 decision made a determination that the issue of TDIU was not before the Board.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court) and in a November 2014 Order, the Court granted a Joint Motion for Remand in order for the Board to address a claim for a total disability rating based on individual unemployability.  

The Board finds that the claim for TDIU was part of the original claim for increased evaluations for the bilateral knee disabilities.  Although the Agency of Original Jurisdiction (AOJ) initially adjudicated the claim for TDIU as a separate issue in March 2009 and the Veteran did not specifically file a Notice of Disagreement with that issue, the issue of TDIU was raised again during his March 2010 Substantive Appeal and a June 2010 VA examination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VA Fast Letter 13-13 at 6.  The Board further finds that there is no prejudice in proceeding with adjudication of the claim at the present time as the RO has reviewed all pertinent evidence and considered the claim on the merits in the March 2009 and a subsequent November 2012 rating decision.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

The evidence has not demonstrated that the Veteran's service-connected disabilities caused him to become unable to obtain and maintain substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.1-4.14, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

In this case, the Veteran is service-connected for a bilateral knee disability each rated at 20 percent disabling and bilateral arthritis of the knees each rated as 10 percent disabling.  The combined evaluation has been 50 percent disabling since July 2006.  The Veteran's 50 percent evaluation still falls short of the threshold needed for a scheduler evaluation under 38 C.F.R. § 4.16.  Accordingly, a scheduler grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.

Thus, the Board will adjudicate whether the evidence sufficiently shows that the Veteran is nonetheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b).

A review of the record reveals that the Veteran received his GED, completed some college and had additional education at the Chrysler Outboard School and the GMC Outdrive School.  

On the Veteran's application for TDIU he stated that he last worked construction in 2008, but that his last full time employment was in 1999.  He stated, "it's been so long I can't remember" the name and addresses of his last employers.  The application states that he has not worked since 2008.  

The Veteran underwent a VA examination regarding entitlement to service connection for his right knee in November 2004.  At this time, the Veteran told the examiner that he did mostly construction work and marine repair, and had begun doing heat and air conditioning work.  The examiner noted that the Veteran does wear an assistive device for the knee, particularly if he is working on uneven surfaces or on a fresh dirt surfaces.  At this time, he reported difficulty trying to kneel down or squat down and he avoids having to enter these positions all together.  He told the examiner that he doubts he would have a job if his employer and he were not old friends.  He states his employer allowed him to go home early sometimes from work because his knees were bothering him an extra amount.  The Veteran does not engage in any sports.  The examiner noted that the Veteran's knee did not appear to be out of alignment, stiff, or so severely incapacitating.  

The Veteran was afforded another VA examination in March 2009.  At this examination, he claimed that he last worked in 2000 in a muffler shop.  This work required standing all day and welding auto exhaust.  Prior to that, he did construction work.  He has had worsening of his chronic knee pain and felt that he had to quit work in 2000 because of the increased pain.  At the time of the examination, he had bilateral knee pain with activities and usually the left knee is worse than the right.  He complained of some sensation of instability on the right and also complained of some hyperextension on the left.  He has used a cane on his right hand for four years.  He denied swelling of the knees and locking.  He estimated that his walking distance was fifty to seventy five yards and he could stand for no more than ten to fifteen minutes.  He had Synvisc injections in both knees in the past with no improvement.  He did not have incapacitating flare-ups of knee pain.  He did have increased limitation with repetitive use.  His lifestyle was very sedentary and he stated that he seldom left home.  The Veteran's knee pain caused him difficulty with going to grocery store or department store and walking around.  He received medicines from the Greenville VA Outpatient Clinic.

At the March 2009 examination, the examiner noted that due to the patient's chronic knee pain he is unemployable at the type of work he was doing that required constant standing.  However, the examiner did not state that his service-connected disabilities caused him to be unable to gain substantial employment.  

The Veteran was afforded an additional VA examination in August 2012.  The examiner noted that he has bilaterally severe degenerative joint disease of his knees, with swelling, decreased range of motion, and antalgic gait due mostly to left knee instability.  The Veteran told the examiner that he had worked in construction until 1985 when he stopped due to knee problems.  Then he lived in some type of family group home, and only helped out there with no formal employment until 1999, when he applied for and received some disability from the VA.  The examiner determined that the Veteran essentially, therefore, self limited his employment due to alleged knee problems preventing him from working in construction.  However, the examiner stated, that there is absolutely no reason why he could not have worked in other less physically demanding occupations; he simply chose not to do so.  Further, the examiner noted that concerning the issue of individual unemployability, the Veteran is service connected for both of his knees and the bilateral knee degenerative joint disease does limit his ability to perform heavy physical work, as well as prolonged walking and standing.  Therefore, his chosen field of construction would probably not be able to employ him at all.  However, this would not prevent him from working in a sedentary to light duty category.

The Veteran sent in several statements in support of his claim.  The Veteran stated that he has to pay close attention when he is walking on uneven ground; he has to walk sideways down stairs one step at a time because of pain.  He mobility is limited to 100 yards.  He claims that if he works the whole day he cannot sleep at night due to pain.  He believes that if had not been employed by a good friend he would not have the job he has had for 20 years.  In February 2012, he stated that he worked in construction on and off and several other physically demanding careers.  He stated, "everything I know how to do I can't do anymore, I am for all intense and purpose I'm unemployable."  He also stated that he has not worked since 2000.  In another statement from February 2012, the Veteran again states that he has not worked in years and that all the work he has ever done has been on his feet.  

The Veteran submitted several statements from friends and family to support his claim.  In an April 1999 buddy statement from J. R., he states that he witnessed the Veteran's knees become progressively worse and that the Veteran has had to miss work for several days at a time because of the swelling and pain in his knees.  J.R. does not state in what capacity he knows the Veteran but he did note that he has known the Veteran for 20 years.  The Veteran's father in law submitted a May 1999 statement, noting that the Veteran was unable to walk for days at a time because of his knee.  In a May 1999 buddy statement from J.M, she states that she has seen the Veteran have to sit down because his knees were hurting him.  In a July 1999 statement from his former employer at Markham Heating and Air, stating that they could not continue to employ the Veteran because he called in sick due the pain and swelling in his knees.  Lastly, a statement from J.T., that is undated, states that he hired the Veteran because he is a friend.  The employment began in 1990 at J.T's construction business.  J.T. does not specify how long the employment lasted, but states that he dismissed the Veteran because he missed a lot of work in the winter due to the pain and swelling in his knees.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is not warranted.  There is no question that the Veteran's service-connected bilateral knee disabilities limited his ability to stand for prolonged periods which directly impacted his ability to continue working in the field of construction or any type of manual work.  In fact, the record reflects complaints of limitation of motion and periods of unemployment due to this limitation as early as 1985.  However, the question is not whether the Veteran can keep his current employment, but whether the service connected disabilities render him unable to obtain and maintain substantially gainful employment.

In this regard, the record reflects that the Veteran would be able to perform sedentary employment.  At the examination in 2004, the examiner noted that his right knee does not appear to be out of alignment, stiff or severely incapacitating.   Significantly, the examiner in August 2012 concluded that the Veteran could work a sedentary to light duty employment and that he personally chose to self-limit his employment options.  Furthermore, in considering the Veteran's educational background, the record reflects he completed his GED and some college, reflecting he would have the educational background to obtain such employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).

The Veteran sent in several buddy statements to support his claim for TDIU.  However, upon review none of the buddy statements discusses the Veteran's unemployability in fields other than construction.  There are discussions of the Veteran having missed days of work from time to time, especially in the winter, because of his knees.  Further, there are comments of the Veteran not being able to complete an entire day of work on other occasions.  There is another buddy statement that says the Veteran would have to sit down because his knees would hurt.  
In reaching this decision, the Board has considered the impact of the pain and limitation of motion on the Veteran's ability to maintain substantially gainful employment, and in particular sedentary employment.  The Veteran has consistently complained of not being able to stand for long periods of time or walk for more 75 feet, but the Board finds that these limitations are not of such severity that the Veteran is unable to obtain and maintain substantially gainful employment.  Specifically, the examiner at the August 2012 examination noted that the veteran's service-connected conditions have a moderate adverse impact on his functional capacity in the occupational environment of construction, but do not render the Veteran incapable of maintaining substantially gainful employment.   Further, the examiner commented that the Veteran self-limited his employment in construction due to his knee disability.  Moreover, the examiner went on to state that there was absolutely no reason why he could not work in less physically demanding occupations.  Additionally, the Veteran has not stated why he cannot work in more physically demanding occupations nor has he stated that he has even looked for work in less physically demanding occupations.  Therefore, he is not considered to be unemployable on the basis of his service-connected conditions.

The central inquiry in determining whether a Veteran is entitled to a TDIU rating is whether that Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal. Beaty, 6 Vet. App. at 537.  In this case, however, the Veteran's education and training reflects he has the background to obtain alternative types of employment and it appears as though it was the Veteran who determined that he was no longer able to work because he was limited in his chosen field.  In the Veteran's application for TDIU he was not very forthcoming with the types of previous employment he had, he just simply stated that "it's been so long I can't remember."  By not listing his previous employment, the Board could not assess the Veteran's previous experience or any opportunities he had working in a sedentary environment that proved to be unsuccessful.  The Veteran's DD-214 states that he was trained to be a clerk typist in the Army, so he does have some training and work experience in a sedentary work environment.  

Overall, the Board finds that the Veteran has been very inconsistent in sharing is work history and his ability to work due to his service connected knees.  For instance, on the Veteran's application for TDIU he stating that he last worked in 2008, but then in a statement from February 2012 he states that he has not worked since 2000.  During his examination in March 2009, he states that he quit working in 2000.  At his examination in August 2012, he stated that he stopped working in 1985 due to his knee problem, and held no formal employment until 1999.  However, one the Veteran's former employers stated that he began employing the Veteran in 1990.  In some of the Veterans statements to support his claim, he states that he was employed by a good friend for more than 20 years.  These inconsistencies lead the Board to find the statements made by the examiner in August 2012 more than the statement made by the Veteran and his supporting statements.  The examiner in August 2012 concluded that the Veteran self-limited his employment during his career and that the Veteran simply choose not to try to find a less physically demanding occupation.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude his participation in all forms of employment, and therefore referral for extraschedular consideration is not warranted and entitlement to TDIU is denied.  Bowling, 15 Vet. App. at 10.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated December 2008, January 2012 and July 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination to determine the affect his service connected disability have on his unemployability in August 2012, which is adequate for the purposes of determining entitlement to TDIU as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a November 2012 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A total disability rating for compensation on the basis of individual unemployability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


